Citation Nr: 0110785	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  96-48 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic degenerative arthritis of the left knee with 
status post meniscectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
January 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 1998 the Board remanded to the RO the issue of 
entitlement to an evaluation in excess of 20 percent for 
post-traumatic degenerative arthritis of the left knee with 
status post meniscectomy for further development.  

In July 1999 the RO granted a 30 percent evaluation for the 
left knee disability effective from July 2, 1996 to November 
1, 1998, and again from April 1, 1999.  A temporary total 
convalescence evaluation was assigned for the period from 
November 2, 1998 to March 31, 1999.  

The issue of entitlement to an extraschedular evaluation for 
post-traumatic degenerative arthritis of the left knee with 
status post meniscectomy is addressed in the remand portion 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  

2.  The post-traumatic degenerative arthritis of the left 
knee with status post meniscectomy is currently receiving the 
maximum schedular rating for recurrent subluxation or lateral 
instability.  

3.  The probative medical evidence establishes that the post-
traumatic degenerative arthritis of the left knee with status 
post meniscectomy is manifested by end-stage degenerative 
joint disease and limitation of motion with additional 
functional loss due to crepitus, pain, and an inability to 
perform any activities with the left knee during flare-ups.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for post-
traumatic degenerative arthritis of the left knee with status 
post meniscectomy have been met.  38 U.S.C.A. § 1155 (West 
1991), VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record reveals that the veteran had 
surgery performed on his left knee with a partial medial 
meniscectomy in August 1984.  

In December 1984, the RO granted service connection for a 
partial medial meniscectomy of the left knee, with the 
assignment of a noncompensable evaluation.  

In August 1994 an operative arthroscopy of the left knee with 
lateral meniscectomy, lateral chondroplasty and removal of 
loose bodies was performed.  The diagnosis was internal 
derangement of the left knee with loose bodies and a torn 
lateral meniscus.  

In July 1996 the veteran submitted a claim for an increased 
evaluation of his left knee disability.  

In November 1996 the veteran was seen at a private orthopedic 
center for pain, buckling, instability, and swelling in the 
left knee.  Examination revealed full range of motion in the 
left knee with painful crepitus at the patellofemoral joint, 
and crepitus at the medial and lateral joint line.  There was 
a large osteophyte at the lateral joint line.  There was a 
"2+ drawer of the left knee" as well as a positive 
Lachmann.  

X-rays revealed severe osteophyte degenerative changes 
throughout the entire knee with flattening of the medial and 
lateral femoral condyles.  The assessment was anterior 
cruciate ligament insufficiency, meniscal insufficiency, and 
moderate to severe post-traumatic degenerative arthrosis of 
the left knee.  The examiner concluded that the veteran would 
inevitably require total knee replacement in the future.  

The veteran was seen at a VA Medical Center (VAMC) in 
December 1996 for swelling of the left knee.  He also 
complained of locking and pain in the knee.  The diagnostic 
impression was left knee pain and swelling.  

In May 1997 the veteran was seen at a sports medicine clinic 
for a history of chronic knee pain.  He reported recently 
hearing a pop in his knee, and inability to bend it past 
about 45 degrees.  It was noted that he was limping 
significantly.  

Examination revealed an antalgic gait with mild to moderate 
effusion.  Range of motion was from 0 to 60 degrees with 
"rather marked pain" on terminal flexion.  There was 
bilateral joint line tenderness and patellofemoral and main 
joint crepitus.  The knee was stable to varus and valgus 
stress.  

X-rays of the left knee were interpreted as showing "rather 
marked" degenerative changes and significant osteoarthritis.  
The impression was "[r]ather advanced" osteoarthritis of 
the left knee.  

On follow-up in June 1997 the left knee exhibited anterior 
drawer and positive pivot shift.  He reported that he was 
doing much better and that the pain was gone.  The veteran 
was informed that his primary problem was the arthritis with 
the anterior cruciate ligament insufficiency.  It was also 
noted that the arthritis could not be fixed.  

In November 1998 an arthroscopy of the left knee was 
performed.  The diagnosis was end-stage osteoarthritis of the 
left knee.  In a November 1998 follow-up note it was 
determined that this condition would not get better with 
time.  

In May 1999 a VA examination of the left knee was conducted.  
The veteran reported constant pain in the left knee with 
frequent stiffness and swelling, and some instability as 
well.  He also reported fatigability and lack of endurance.  
He described flare-ups of the left knee approximately once 
every two weeks lasting for two or three days.  He reported 
that the pain was an eight on a scale of one to ten during 
such flare-ups.  He also reported that walking or placing 
weight on his knee too much would precipitate a flare up.  He 
indicated that he was unable to be on his knee at all during 
such flare-ups because of the limitation of motion.  He 
reported resting, taking Motrin, applying ice, and resting in 
bed during such flare-ups.  

With consideration of pain, weakness, and fatigability, the 
examiner noted that range of motion in the left knee was 5 
degrees extension and 95 flexion with pain.  Crepitus and 
medial slippage were also noted.  There were several well-
healed post-arthroscopy scars.  

The diagnosis was a left knee with severe degenerative joint 
disease with an absent medial meniscus and the absence of the 
anterior cruciate ligament.  

In June 1999 the May 1999 VA examiner provided an addendum to 
his examination report.  The VA examiner found that there was 
adequate pathology present to support the level of each of 
the veteran's complaints.  He further indicated that flare-
ups caused loss of motion and that during such flare-ups he 
would be "[u]nable to do any activity."  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of joints affected, "to be combined, 
not added"; and
(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus 
state that painful motion of a major joint or groups caused 
by degenerative arthritis, where arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991); VAOPGCPREC 9-98 (holding that a 
separate rating for arthritis could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59).  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  

However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  



Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim, and by 
requiring notice to the veteran/appellant when specified 
evidence cannot be obtained), and is therefore more favorable 
to the veteran.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is not satisfied that the duty 
to assist has been met under the new law, as it does not 
appear that the May 1999 VA knee examination is adequate for 
rating purposes.  

While the examiner measured range of motion in the left knee 
and noted that pain was present, he did not indicate to what 
extent pain impacted range of motion.  Nor did he discuss the 
impact of other additional functional limitations such as 
fatigue, incoordination, stiffness, and swelling on his 
functional ability.  This is of particular importance in 
light of the veteran's rather significant complaints 
regarding such symptoms during the examination, and the VA 
examiner's own subsequent conclusion that each of these 
complaints were supported by adequate pathology.  Yet, the 
examiner did not specify the limitations resulting from such 
pathologies.  He only indicated the severity of the 
limitations during the reported flare-ups.  

Nonetheless, such inadequacies will not result in prejudice 
to the veteran because the Board is of the opinion that the 
evidence, when taking into consideration the benefit of the 
doubt rule, justifies the granting of a separate and maximum 
40 percent evaluation for limitation of motion based on 
functional loss resulting from pain and other pathology, 
including frequent flare-ups.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).




While the evidence is not entirely clear on this issue, the 
Board believes that a remand of this case for the purpose of 
attempting to obtain a more thorough examination, where the 
available evidence justifying the maximum possible combined 
schedular rating is already in equipoise, would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See 38 U.S.C.A. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

Having determined that the duty to assist has been satisfied 
to the extent to allow for a full schedular grant of the 
issue on appeal, the Board turns to an evaluation of the 
veteran's claim on the merits.  

Increased Evaluation

The veteran's left knee disability is currently evaluated as 
30 percent disabling based on Diagnostic Codes (DC) 5010-
5257.  However, the record shows that the 30 percent 
evaluation is based entirely upon severe recurrent 
subluxation or lateral instability under DC 5257.  A 30 
percent evaluation under DC 5257 represents the maximum 
schedular evaluation under this code.  Therefore, no greater 
benefit can flow to the veteran under DC 5257.  

A higher additional rating is not warranted pursuant to 
38 C.F.R. §§ 4.40 or 4.45 because these provisions cannot be 
considered with respect to DC 5257.  Because DC 5257 is a 
code which is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, pertaining to functional 
impairment and factors to be considered upon evaluation of 
the joints, respectively, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Moreover, it has been held 
that consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  



However, the Board is of the opinion that a separate rating 
is warranted for additional loss of motion due to pain and 
flare-ups.  The veteran's disability is currently evaluated 
under DC 5010 (traumatic arthritis) and 5257.  As stated 
above, the entirety of the current disability rating has been 
based on the severity of limitations under DC 5257.  

As noted above, disabilities rated under DC 5010 are to be 
rated based on limitation of motion.  38 C.F.R. § 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  The knee rating 
codes pertaining to limitation of motion are DCs 5260 
(flexion) and 5261 (extension).  

Limitation of motion is not accounted for in DC 5257.  
Therefore, evaluation of limitation of motion under the 
either DC 5260 or DC 5261 pursuant to DCs 5010 and 5003 would 
not result in an evaluation of the same manifestations or 
limitations of under various diagnostic codes.  Thus, the 
rule against pyramiding is not violated in this instance, and 
separate ratings under DC 5257 and DCs 5260 and 5261 
(pursuant to DCs 5003 and 5010) are permissible.  38 C.F.R. 
§ 4.14; see VAOPGCPREC 23-97.  

On VA examination in May 1999 the left knee exhibited 5 
degrees extension and 95 degrees flexion with pain.  Such 
limitation of motion does not allow for a compensable 
evaluation based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, and 5261.  

However, as was indicated above, a higher rating may be 
assigned for arthritis based on additional functional loss 
due to pain or other pathology.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  See DeLuca, supra.  

After a careful review of the record, the Board is of the 
opinion that a separate rating based on loss of motion due to 
additional functional loss resulting from pain, flare-ups, 
and other pathology is warranted.  

The minimum rating in this case would be 10 percent in light 
of the noncompensable range of motion findings and the x-ray 
evidence of arthritis.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5003 and 5010; Lichtenfels, supra; VAOPGCPREC 9-98.  

However, the reported frequency and severity of the flare-ups 
(which have been found to be credible by the May 1999 VA 
examiner), and other reports of stiffness, swelling (which 
was documented in a December 1996 VA progress note), 
crepitus, and other pathology clearly establishes the 
presence of additional functional loss that would justify a 
rating in excess of the minimum 10 percent rating.  See 
38 C.F.R. § 4.59 (it is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint) (emphasis added).  See Lichtenfels, 
supra; VAOPGCPREC 9-98.  

The Board is also of the opinion that such findings would 
justify a rating of higher than 20 percent because a 20 
percent rating would not sufficiently account for the level 
of disability during the periods of flare-up when the knee is 
precluded from any activity due to loss of motion as 
indicated by the May 1999 VA examiner.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  

Therefore, the issue is whether a rating of 30 percent or 40 
percent would be more appropriate.  There is a balance of 
positive and negative weight with respect to determining 
which of these ratings is more appropriate.  

The evidence against a higher rating is the relative lack of 
treatment records regarding the veteran's left knee in spite 
of his reported complaints of chronic knee pain, relatively 
frequent and debilitating flare-ups, and other problems.  In 
addition, recent examinations of the knee have not documented 
more than a noncompensable level of limitation of motion of 
the knee.  There is also some indication that his left knee 
symptoms had been treated in the past with some 
effectiveness, and there is evidence suggesting that the 
veteran's knee was functioning better during those periods 
when he was not experiencing a flare-up.  

However, the above evidence is outweighed by the evidence in 
favor of granting such a rating.  On VA examination in May 
1999 the veteran reported knee flare-ups approximately every 
two weeks, lasting for two to three days, that resulted in 
his being unable to be on his knees at all because of 
limitation of motion.  This would result in debilitating knee 
flare-ups for up to six days out of every month.  

The May 1999 VA examiner concluded that such complaints were 
supported by adequate pathology, and further concluded that 
the veteran was precluded from any activity during such 
flare-ups due to loss of motion (presumably activities 
involving the left knee, as the examiner concluded that the 
veteran could perform sedentary work).  

Thus, such evidence indicates that the veteran essentially 
would lose the use of his left knee due to loss of motion 
during flare-ups which occur up to twice a week and three 
days at a time.  This finding is based on the May 1999 VA 
examiner's opinion in the June 1999 addendum.  

The veteran's complaints of constant pain, frequent stiffness 
and swelling, fatigability, and lack of endurance were also 
indicated by the May 1999 VA examiner as being credible.  In 
this regard, the Board notes that there are other medical 
records on file specifically documenting complaints of pain, 
swelling, and stiffness.  

While the record does not contain medical records documenting 
frequent treatment that would help to substantiate the above 
findings and opinion of the May 1999 VA examiner, 
particularly with respect to the flare-ups, the veteran 
indicated during the May 1999 VA examination and elsewhere 
that he often self-treated his knee, even during flare-ups.  
Furthermore, there is no documentary evidence contradicting 
the examiner's findings.  More importantly, there remains 
sufficient medical evidence on file to lend support to the 
May 1999 VA examiner's conclusions.  

In this regard, x-rays have consistently noted severe 
degenerative joint disease in the left knee.  Physicians have 
indicated that the arthritis of the knee was one of its 
primary problems and that it could not be fixed or improved.  

In November 1998 the veteran was found to have end-stage 
osteoarthritis of the left knee.  It was also concluded in 
November 1998 that this arthritis would not get better with 
time.  In addition, it was concluded in November 1996 that a 
total knee replacement was inevitable, and in May 1997 it was 
concluded that he was definitely going to require a total 
knee replacement at some point in the future.  

In light of the frequency, duration, and severity of the 
flare-ups (which the VA examiner indicated as being 
credible), the complete restriction from performing any 
activity during such flare-ups due to loss of motion alone, 
and the objective support for these findings as well as other 
pathologies, the Board is of the opinion that a 40 percent 
rating is warranted for limitation of motion due to pain, 
flare-ups, and other pathology.  The evidence in favor such a 
rating is in equipoise; therefore, the benefit of the doubt 
rule applies.  38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, and 5261.  In addition, the 
Board notes that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Thus, the veteran's left knee disability has a combined 
disability rating of 60 percent; 30 percent for recurrent 
subluxation or lateral instability and 40 percent for 
additional loss of motion or functional loss due to pain and 
flare-ups.  38 C.F.R. §§ 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5261.  

The combined 60 percent evaluation represents the maximum 
possible rating for the veteran's left knee disability.  A 
higher rating based on another separate evaluation under any 
other diagnostic code is not possible because to allow a 
combined rating for the knee higher than 60 percent would 
violate the amputation rule.  

Pursuant to 38 C.F.R. § 4.68, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  

With respect to the application of the amputation rule, the 
Board notes that the criteria pertaining to amputations of 
the lower extremity are not entirely clear.  However, it 
appears that for disability involving the knee, DC 5164 would 
apply.  DC 5165 (allowing for a 40 percent rating) appears to 
apply to disabilities below the knee, but not including the 
knee.  See 38 C.F.R. § 4.68.  

DC 5164 refers to action of the knee and allows for a 60 
percent rating.  This appears to be the appropriate 
amputation code for consideration of knee disabilities.  This 
is supported by the fact that the Rating Schedule for the 
knee provides for disabilities where a 60 percent evaluation 
is possible.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Thus, 
to interpret the amputation rule as not allowing a rating 
higher than 40 percent (as with DC 5165) would be in 
contravention with the rating criteria for the knee 
disabilities listed in section 4.71a.  Id.  

The Board further notes that higher ratings for amputation of 
a lower extremity are not for application because they apply 
to amputations involving the upper portion of the thigh.  
38 C.F.R. § 4.71a, Diagnostic Codes 5160 and 5161.  

In light of the above, the Board concludes that the probative 
evidence establishes that a separate rating of 40 percent is 
warranted for post-traumatic degenerative arthritis of the 
left knee with status post meniscectomy based on loss of 
motion and additional functional loss due to pain and flare-
ups.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that the evidence is in equipoise, and that, 
pursuant to the benefit of the doubt rule, the left knee 
disability therefore warrants a combined 60 percent rating.  
38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5261.  


ORDER

Entitlement to a 60 rating for post-traumatic degenerative 
arthritis of the left knee with status post meniscectomy is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

VA regulations provide that to accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service connected disabilities may be assigned.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(2000).  


The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does or does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

It appears that the veteran has raised the issue of 
entitlement to an extraschedular evaluation for his left knee 
disability.  In his October 1996 Notice of Disagreement (NOD) 
he reported that his knee disability impacted his employment.  

In another statement, the veteran reported that he was 
employed by the United States Post Office as a letter 
carrier, and that his position required a lot of standing, 
walking, and getting in and out of his mail truck.  He 
reported that he had missed a lot of work due to the 
condition of his knee.  

In a November 1998 medical record, the veteran was advised to 
work at a desk job involving minimum walking or standing.  

In April 1999 the veteran notified the RO that he had quit 
his job at the post office.  In June 1999 the May 1999 VA 
examiner concluded that the veteran was limited to sedentary 
work.  

The veteran has therefore submitted evidence indicating 
marked interference with his work as a letter carrier for the 
post office.  Thus, the Board concludes that a remand for 
extraschedular consideration of the veteran's left knee 
disability is warranted.




The Board notes that it has jurisdiction over extraschedular 
entitlement questions where the evidence and argument on file 
reasonably indicate that the extraschedular regulations may 
apply, as it is part of the same matter as a general claim 
for an increased rating.  In such instances, the proper 
method for returning a case to the RO is by remand.  
VAOGCPREC 6-96.  

The Board also notes that the issue of extraschedular 
entitlement is not inextricably intertwined with the issue of 
entitlement to an increased rating because these ratings are 
distinct in that an extraschedular rating pertains to those 
situations where the Rating Schedule is inadequate.  
VAOPGCPREC 6-96 (citing to Holland v. Brown, 6 Vet. App. 443 
(1994), and Kellar v. Brown, 6 Vet. App. 157 (1994) (emphasis 
added).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In light of the above, this case is remanded for the 
following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent the issue on 
remand; entitlement to an extraschedular 
rating for the left knee disability.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


In addition, the RO should request the 
veteran to provide an employment history 
including attendance records from his 
employers, medical disability slips, tax 
records and any other evidence (including 
evidence with respect to any Worker's 
Compensation claim) which would reflect 
his inability to work due to his left 
knee disability.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  Thereafter, based on a review of all 
of the evidence of record, the RO should 
adjudicate whether the issue of 
entitlement to extraschedular benefits 
for post-traumatic degenerative arthritis 
of the left knee with status post 
meniscectomy, under 38 C.F.R. 
§ 3.321(b)(1), should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Services (now 
the Under Secretary for Benefits) for 
consideration of assignment of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



